United States Court of Appeals
                                                                                               Fifth Circuit
                                                                                            F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                              June 8, 2006
                                  FOR THE FIFTH CIRCUIT
                                                                                        Charles R. Fulbruge III
                                                                                                Clerk


                                           No. 05-60353
                                         Summary Calendar


ABBAS KHAN,


                                                          Petitioner,

                                                 versus

ALBERTO R. GONZALES,
U.S. ATTORNEY GENERAL,


                                                          Respondent.

                       ------------------------------------------------------------
                               Petition for Review of an Order of the
                                   Board of Immigration Appeals
                                       BIA No. A78 132 089
                       ------------------------------------------------------------

Before BARKSDALE, STEWART and CLEMENT, Circuit Judges.

PER CURIAM:*

       Abbas Khan seeks a petition for review of the Board of Immigration Appeals’ (BIA) February

8, 2005, order dismissing his appeal from the Immigration Judge’s decision finding him removable

and denying a continuance pending the adjudication of his labor certification application as well as

the BIA’s March 31, 2005, order denying his motion to reconsider. Because the petition for review



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
is timely only as to the March 31, 2005, order, we have jurisdiction over that order only. See Stone

v. INS, 514 U.S. 386, 394 (1995); Karimian-Kaklaki v. INS, 997 F.2d 108, 111 (5th Cir. 1993); 8

U.S.C. § 1252(a)(1), (b)(1).

       Khan has not demonstrated any abuse of discretion on the BIA’s part in connection with the

denial of his motion to reconsider. See Lara v. Trominski, 216 F.3d 487, 496 (5th Cir. 2000); see

also Matter of Cerna, 20 I. & N. Dec. 399, 402 (BIA 1991). His argument that the motion

automatically tolled his voluntary-departure period is without merit, as is his contention that the

instant petition for review tolled his voluntary-departure date. See Banda-Ortiz v. Gonzales, ___

F.3d ___, 2006 WL 774923 at **2-3 (No. 04-61100) (5th Cir. Mar. 28, 2006). The petition for

review is DENIED.




                                               -2-